Citation Nr: 0615092	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
2000 for the assignment of a 10 percent disability rating for 
bilateral hearing loss.
 
2.  Entitlement to restoration of a 10 percent evaluation for 
bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1983 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in November 2000 (earlier 
effective date) and April 2005 (reduction of hearing loss 
evaluation).  In January 2006, a hearing was held before the 
undersigned.  

The issue of restoration of a 10 percent evaluation for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1999 rating action continued a noncompensable 
evaluation for service-connected bilateral hearing loss; the 
veteran did not appeal this decision within one year of 
notification.  

2.  On August 14, 2000, the RO received an informal claim for 
an increased evaluation for bilateral hearing loss; there are 
no written communications or medical evidence constituting an 
informal claim for increase subsequent to February 1999 and 
prior to August 14, 2000.  

3.  It was factually ascertainable as of the November 1, 2000 
VA examination that the veteran's bilateral hearing loss 
warranted a 10 percent evaluation.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 14, 2000 
for the assignment of a 10 percent evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.400, 4.85, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a May 2005 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
earlier effective date claim has been obtained (additional 
evidence for the reduction claim has been found necessary as 
will be discussed in the remand portion of this decision).  
The record before the Board contains post-service medical 
records and numerous VA audiometric examination reports.  In 
addition, the veteran has not identified any additional 
pertinent evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Although the May 2005 notice was provided to the veteran 
after the initial adjudication, he has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time. 

Analysis

The veteran contends that he is entitled to an effective date 
earlier than August 14, 2000, for the assignment of a 10 
percent disability rating for bilateral hearing loss.

A September 1989 rating decision granted service connection 
for the veteran's bilateral hearing loss and assigned a non-
compensable evaluation, effective from October 17, 1988.  May 
and August 1990 rating actions confirmed the noncompensable 
evaluation for bilateral hearing loss and the veteran did not 
appeal.  A February 1999 rating action again confirmed the 
noncompensable evaluation for bilateral hearing loss; the 
veteran was notified of this determination later that same 
month.  He did not appeal within one year of that notice and 
the February 1999 rating action is final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005)).  

On August 4, 2000, the RO received an informal claim for an 
increased evaluation for bilateral hearing loss.  On November 
1, 2000, the veteran underwent a VA audiometric examination 
which showed the following pure tone thresholds in decibels:  




HERTZ




1000
2000
3000
4000
RIGHT

65
45
45
45
LEFT

60
45
50
50

The average pure tone threshold for the right ear was 50 and 
the average pure tone threshold for the left ear was 51.  
Speech discrimination was 76 percent correct in each ear.  
Based on this audiometric examination, the veteran has level 
IV hearing in the each ear.  See 38 C.F.R. § 4.85, Table VI.  
Applying the relevant numeric designations to Table VII, the 
evaluation for hearing impairment is 10 percent.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Since an exceptional pattern 
of hearing was not demonstrated, the provisions of 38 C.F.R. 
§ 4.86(a) are not applicable.  

Rating action dated in November 2000 increased the veteran's 
evaluation for bilateral hearing loss to 10 percent effective 
August 14, 2000.  The veteran contends that he is entitled to 
an earlier effective date for the compensable evaluation.  
Specifically, the veteran claims that the compensable 
evaluation should be effective from the date he was initially 
awarded compensation in the late 1980's.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2005); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2005).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2005).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2005).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2005).  Further, 
under certain circumstances, reports of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  See 38 C.F.R. § 3.157 (2005).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The Board acknowledges the veteran's argument that he is 
entitled to a compensable evaluation as of the date he 
originally filed his claim for service connection in the late 
1980's; however, absent a showing of clear and unmistakable 
error (CUE), the effective date of the increase cannot be 
prior to the final February 1999 rating decision.  
Consequently, VA must look at all medical evidence and 
communications from the veteran subsequent to the February 
1999 rating decision and prior to the August 14, 2000, 
informal claim to determine if there was an earlier claim for 
increased benefits.  

On review, the Board is unable to identify any correspondence 
during the relevant period evidencing an intent to apply for 
an increased evaluation for bilateral hearing loss.  Simply 
stated, there is no correspondence or clinical data that was 
received between the two dates.  Thus, the Board concludes 
that the date of claim for increase is August 14, 2000.  

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

In this regard, the Board notes that VA disability 
compensation for impaired hearing is derived from the 
application in sequence of two tables.  See 38 C.F.R. § 
4.85(h), Table VI, Table VII.  Table VI correlates the 
average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Having reviewed the record, the Board concludes that it was 
not factually ascertainable that the veteran's disability 
more nearly approximated the criteria for a 10 percent 
evaluation at any time prior to the November 1, 2000 VA 
examination.  The audiometric studies done prior to that date 
did not reflect findings warranting a compensable evaluation.  
There were no pertinent findings reported during the interim 
between the February 1999 rating action and the August 2000 
informal claim requesting an increased evaluation.  

The Board has considered all applicable laws and regulations, 
and pursuant to Hazan has considered all evidence of record 
in determining when the increase in the veteran's disability 
was factually ascertainable.  The Board, however, is unable 
to identify a legal and/or factual basis upon which to assign 
an effective date earlier than December 5, 2002.  

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

Entitlement to an effective date earlier than August 14, 2000 
for the assignment of a 10 percent disability rating for 
bilateral hearing is denied.
 

REMAND

At his January 2006 hearing, the veteran testified that he 
had a VA audiometric examination on November 30, 2004 from 
the Miami VA Medical Center.  Those records have not been 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the veteran's 
audiometric examination from November 30, 
2004 from the Miami VA Medical Center.   
All efforts to obtain the VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.	Upon completion of the foregoing 
development, the RO should 
readjudicate the claim.  All 
applicable laws and regulations should 
be considered.  If the benefit sought 
on appeal remains denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


